Citation Nr: 1121848	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to October 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

In August 2010, the Board remanded this matter for further development.  The requested development has been accomplished and the matter is now ready for appellate review.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current degenerative disc disease of the lumbar spine with chronic low back pain is of service origin.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with chronic low back pain was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.



Service Connection

The Veteran contends he incurred a back disorder as a result of several in-service incidents. He has also alleged that in-service back incidents rendered him prone to the development of degenerative disc disease.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals that in November 1984, he was seen with complaints of low back pain after having lifted "Beast Buoy Doors."  The Veteran complained of pain with ambulation.  Physical examination revealed muscle tension in the lower back with decreased range of motion.  A diagnosis of lower back strain was rendered at that time.  

In an April 1985 treatment record, it was noted that the Veteran had been treated for low back pain in November 1984.  The Veteran indicated that when he walked a lot his back and legs hurt.  Physical examination performed at that time revealed slight spasms in the lower back.  It was the examiner's assessment that the Veteran had low back pain.  In a follow-up visit later that month, the Veteran was noted to have had low back pain since November 1984.  He indicated that the pain was sharp in the groin area with occasional radiation to the knees.  The Veteran noted that the pain was persistent at times.  X-rays were negative for arthritis.  It was the examiner's assessment that the Veteran had lower back strain.  

In December 1985, the Veteran was seen with complaints of lower back pain after lifting Argon bottles.  Physical examination revealed lower back pain with tenderness when touched.  It was the examiner's assessment that the Veteran had lower back strain.  

In April 1986, the Veteran was again seen with complaints of lower back pain.  A 1.5 year history of low back strain was noted at that time.  The examiner rendered a diagnosis of lower back strain.  

Shortly before he was discharged from active duty, in May 1986, the Veteran was involved in a motorcycle accident where he fell off the vehicle moving 20 miles per hour.  The Veteran complained of pain in his leg and low back.  

At the time of a May 1986 follow-up visit, the Veteran reported having severe low back pain with some numbness in the lower legs and knees, which had occurred for fifteen minutes the day before.  Physical examination revealed good range of motion with no spasms.  Pain increased with palpation at the L4-5 level.  It was the examiner's assessment that the Veteran had a contusion to the L4-5 level.  

At the time of the Veteran's October 1986 service separation examination, normal findings were reported for the spine and lower extremities.  On his October 1986 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had recurrent back pain.  

In a March 1993 VA treatment record, it was noted that the Veteran reported having had a history of lower back pain since being in the service.  It was indicated that the Veteran apparently fell on the steps while in service and started to have pain and about five years previously when working and lifting he again started to have pain.  He was noted to have received chiropractic treatment for three months and improved and continued to work.  Following examination, diagnoses of lower back strain and degenerative disc disease were rendered. 

In a July 2005 treatment record, it was again noted that the Veteran had had lower back pain since his period of Naval service.  

In August 2010, the Board remanded this matter for further development, to include a VA examination.  The Board indicated that the examiner had to provide an opinion as to whether the Veteran currently had a low back disorder that was incurred in, or was related to, any incident of active military service and to provide detailed rationale for the opinion.  

In August 2010, the Veteran was afforded the requested examination.  The examiner indicated that he had reviewed the claims folder.  The examiner reported that the Veteran stated that he had had low back pain since 1984 or 1985 when he was on active duty.  The Veteran indicated that he was going up the steps and someone was coming down the steps the wrong way and knocked him backwards down the steps.  He reported that he had significant back pain from that injury and that it had continued since then.  The Veteran stated that he had had x-rays performed at that time and was told that he "blew out disks".  He did not have a MRI at that time.  

The Veteran indicated that over the years his back pain had worsened and that he had fairly constant daily pain.  The only other injury which the Veteran reported was in 1989, when he was working on a barge as a welder and lifting some steel with subsequent back pain.  The examiner noted that the Veteran had a 2.5 pack per day cigarette habit for 25/26 years prior to quitting several years ago.  The Veteran indicated that he had recently lost 40 pounds to help his back condition but stated that losing the weight actually worsened his back.  

Following examination, the examiner rendered a diagnosis of degenerative disc disease with chronic low back pain.  

The examiner indicated that the Veteran stated that his low back pain did began in service when he had a fall down the steps.  He noted that this event did appear to be the precipitating event as far as his chronic low back pain.  However, he noted that while it was possible that this event led to the eventual DDD at the L5-S1 level, it was also highly possible that this was contributed to by a second event when lifting steel and feeling a lot of pain in his back.  The examiner also noted that the Veteran had a very significant history of smoking, which he stated was known to add to degenerative disc disease.  He indicated that, therefore, it was possible that these events may have been incited while he was in the service, but he also had multiple reasons otherwise to have this pathogenesis occur that were more likely the cause of his chronic pain.  

The examiner stated that, in summary, it was possible that the event when the Veteran fell down the steps in service was a causative factor in beginning his back pain.  However, he noted that he had had other incidents outside of the service as well as his chronic cigarette smoking that were also very likely factors in leading to chronic low back pain as well.  Therefore, it was less likely than not that the Veteran's low back disorder was related to military service.  

Continuity of back symptoms has been demonstrated.  The Veteran's service treatment records reveal that he was seen with complaints of low back pain on numerous occasions, with a diagnosis of lower back strain being made many times.  In the May 1986 treatment record, the Veteran was noted to have sustained a contusion to the L4-5 spine area.  Although the Veteran's service separation examination revealed normal findings for the spine and lower extremities, the Veteran has consistently reported having had back pain since his period of service.  In the 1993 treatment record, which was not prepared in conjunction with any claim for service connection, the Veteran reported having had back pain since his period of service.  There are also several references throughout the claims folder in treatment records indicating that the Veteran had low back pain since his period of service.  

There is no reason to doubt the Veteran's statements that his low back complaints have been continuous since service based upon the number of times he was seen for low back pain in service and the post-service treatment records prepared in conjunction with treatment for his low back disorder.  

While the August 2010 examiner indicated that it was less likely as not that the Veteran's current low back disorder was related to his period of service, he did state that the injuries sustained by the Veteran in service appeared to be the precipitating event as far as his chronic low back pain.  He then indicated that it was possible that the inservice injury was a causative factor in beginning his back pain.  Although the examiner cited to several other possible causes as the basis for his opinion that the current low back disorder was unrelated to his military service, he listed these as other likely factors and did not definitively rule out the inservice incident as the start of his back problems.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Based upon the inservice findings of multiple low back problems, the statements of the Veteran that his low back pain had been present since service which are corroborated in treatment records not prepared in conjunction with any claim, and the statement from the August 2010 examiner that the Veteran's inservice injuries appeared to the be the precipitating cause of his low back pain, it cannot be stated that the preponderance of the evidence is against the claim.  

For a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for degenerative disc disease with low back pain, it cannot be stated that the preponderance of the evidence is against the claim.  As such, service connection is warranted for degenerative disc disease of the lumbar spine with chronic low back pain.  


ORDER

Service connection for degenerative disc disease of the lumbar spine with chronic low back pain is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


